


 
 
 
 
Exhibit 10.7(e)
















[celogoa02.jpg]
















CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN
 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT
DATED <<Grant Date>>




<<NAME>>




Pursuant to the terms and conditions of the Celanese Corporation 2009 Global
Incentive Plan, you have been awarded Nonqualified Stock Options with respect to
Celanese Common Stock, subject to the restrictions described in this Agreement:




Stock Option Award


<<# Shares>> Shares






This grant is made pursuant to the Nonqualified Stock Option Award Agreement
dated as of
<<Grant Date>>, between Celanese and you, which Agreement is attached hereto and
made a part hereof.




--------------------------------------------------------------------------------





CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
This Nonqualified Stock Option Award Agreement (the “Agreement”) is made and
entered into as of <<Grant Date>> (the “Grant Date”) by and between Celanese
Corporation, a Delaware corporation (the “Company”), and <<NAME>> (the
“Participant”). Capitalized terms used, but not otherwise defined herein shall
have the meanings ascribed to such terms in the Celanese Corporation 2009 Global
Incentive Plan (as amended from time to time, the “2009 Plan”).
1.Grant of Option: In order to encourage Participant’s contribution to the
successful performance of the Company, the Company hereby grants to Participant
as of the Grant Date, pursuant to the terms of the 2009 Plan and this Agreement,
an award (the “Award”) of nonqualified stock options (the “Option”) to purchase
all or any part of the number of Common Shares that are covered by such Option
at the Exercise Price per share, in each case as specified below. The
Participant hereby acknowledges and accepts such Award upon the terms and
subject to the performance requirements and other conditions, restrictions and
limitations contained in this Agreement and the 2009 Plan.
 
Number of Common Shares Subject to Option
<<# Shares>>
 
Grant Date:
<<Grant Date>>
 
Exercise Price Per Share:
<<Exercise Price>>
 
Expiration Date:
<<Expiration Date>>
 
Vesting Schedule (each date on which a portion of the Option vests and become
exercisable, a “Vesting Date”, and each period between the Grant Date and a
Vesting Date, a “Vesting Period”)
<<Vesting Schedule>>

2.    Non-Qualified Stock Option: The Option is not intended to be an incentive
stock option under Section 422 of the Code and this Agreement will be
interpreted accordingly.
3.    Exercise of Option:
(a)    The Option shall not be exercisable as of the Grant Date. After the Grant
Date, to the extent not previously exercised, and subject to termination or
acceleration as provided in this Agreement or in the 2009 Plan, the Option shall
be exercisable to the extent it becomes vested, as described in this Agreement,
to purchase up to that number of Common Shares as set forth above, subject to
the Participant’s continued employment with the Company (except as set forth in
Section 4 below). The vesting period and/or exercisability of the Option may be
adjusted by the Committee to reflect the decreased level of employment during
any period in which the Participant is on an approved leave of absence or is
employed on a less than full time basis.
(b)    To exercise the Option (or any part thereof), the Participant shall
notify the Company and its designated stock plan administrator or agent, as
specified by the Company (the “Administrator”), and indicate both (i) the number
of whole shares of Common Stock the Participant wishes to purchase pursuant to
such Option, and (ii) how the Participant wishes the shares of Common Stock to
be registered (i.e. – in the Participant’s name or in the Participant’s and the
Participant’s spouse’s name as community property or as joint tenants with
rights of survivorship).

Page 2

--------------------------------------------------------------------------------



(c)    The exercise price (the “Exercise Price”) of the Option is set forth in
Section 1. The Company shall not be obligated to issue any Common Shares until
the Participant shall have paid the total Exercise Price for that number of
Common Shares. The Exercise Price may be paid in any of the following forms, or
in a combination thereof: (i) cash or its equivalent, (ii) by means of tendering
to the Company Common Shares owned by the Participant without reference to this
Option, (iii) if there is a public market for the Common Shares at the time of
exercise, subject to such rules as may be established by the Committee, through
delivery of irrevocable instructions to a broker to sell the Common Shares
otherwise deliverable upon the exercise of the Option and deliver promptly to
the Company an amount equal to the aggregate Exercise Price, or (iv) any other
method approved by the Committee.
(d)    Common Shares will be issued as soon as practical following exercise of
the Option. Notwithstanding the above, the Company shall not be obligated to
deliver any Common Shares during any period in which the Company determines that
the exercisability of the Option or the delivery of Common Shares pursuant to
this Agreement would violate any federal, state or other applicable laws.
4.    Effects of Certain Events:
(a)    Upon the termination of Participant’s employment by the Company without
Cause or due to the Participant’s death or Disability, a prorated portion of the
unvested portion of the Option will vest in an amount equal to (i) the unvested
Option in each Vesting Period multiplied by (ii) a fraction, the numerator of
which is the number of complete and partial calendar months from the Grant Date
to the date of termination without Cause or due to the Participant’s death or
Disability, and the denominator of which is the number of complete and partial
calendar months in each applicable Vesting Period, such product to be rounded up
to the nearest whole number. The Participant (or the Participant's estate,
beneficiary or legal representative) may exercise the vested portion of the
Option until the earlier of (1) the twelve-month anniversary of the date of such
termination of employment or (2) the Expiration Date. The remaining portion of
the Option shall be forfeited and cancelled without consideration.
[Upon the termination of the Participant’s employment with the Company upon
Retirement, a prorated portion of the unvested portion of the Option will vest
on the normal Vesting Dates in an amount equal to (i) the unvested Option in
each Vesting Period multiplied by (ii) a fraction, the numerator of which is the
number of complete and partial calendar months from the Grant Date to the date
of termination for Retirement, and the denominator of which is the number of
complete and partial calendar months in each applicable Vesting Period, such
product to be rounded up to the nearest whole number. To the extent permitted by
applicable country, state or province law, as consideration for the vesting
provisions upon Retirement contained in this paragraph, upon Retirement, the
Participant shall enter into a departure and general release of claims agreement
with the Company that includes two-year noncompetition and non-solicitation
covenants in a form acceptable to the Company. The Participant (or the
Participant's estate, beneficiary or legal representative) may exercise the
vested portion of the Option until the Expiration Date. The remaining portion of
the Option shall be forfeited and cancelled without consideration.]1 




 
 
1 Remove all bracketed verbiage relating to “Retirement” and the effects thereof
from award agreements given for retention or in other special circumstances; the
verbiage should be retained (without brackets) for new hire awards.


Page 3

--------------------------------------------------------------------------------



(b)    Upon the termination of a Participant’s employment with the Company by
reason of the Participant’s voluntary resignation [(other than Retirement)]1,
(i) the unvested portion of the Option shall be immediately forfeited and
cancelled without consideration as of the date of the Participant’s termination
of employment, and (ii) the Participant may exercise the vested portion of the
Option until the earlier of (1) 90 days following the date of such termination
of employment and (2) the Expiration Date.
(c)    Upon the termination of a Participant’s employment with the Company for
“Cause”, the vested and unvested portion of the Option shall be immediately
forfeited and cancelled without consideration as of the date of the
Participant’s termination of employment.
5.    Rights as a Stockholder: The Participant shall have no voting, dividend or
other rights as a stockholder with respect to the Award until the Options have
been exercised and Common Shares have been delivered pursuant to this
Agreement.    
6.    Change in Control: Notwithstanding any other provision of this Agreement
to the contrary, upon the occurrence of a Change in Control, with respect to any
unexercised Options granted pursuant to this Agreement that have not previously
been forfeited:
(a)    If (i) the Participant’s rights to the unexercisable portion of the
Option is not adversely affected in connection with the Change in Control, or,
if adversely affected, a substitute award with an equivalent (or greater)
economic value and no less favorable vesting conditions is granted to the
Participant upon the occurrence of a Change in Control, and (ii) the
Participant's employment is terminated by the Company (or its successor) without
Cause within two years following the Change in Control, then the unexercisable
portion of the Option (or, as applicable, the substitute award) shall
immediately vest and become exercisable, and shall remain exercisable for such
period (not less than 12 months, or through the Expiration Date if earlier) as
specified by the Committee and communicated to the Participant.
(b)    If the Participant’s rights to the unexercisable portion of the Option is
adversely affected in connection with the Change in Control and a substitute
award is not made pursuant to Section 6(a) above, then upon the occurrence of a
Change in Control, the unexercisable portion of the Option shall immediately
vest and become exercisable, and shall remain exercisable for such period (not
less than 12 months, or through the Expiration Date if earlier) as specified by
the Committee and communicated to the Participant.
7.    Income and Other Taxes: The Company shall not deliver Common Shares in
respect of the exercise of the Option unless and until the Participant has made
arrangements satisfactory to the Committee to satisfy applicable withholding tax
obligations for US federal, state, and local income taxes (or the foreign
counterpart thereof) and applicable employment taxes. Unless otherwise permitted
by the Committee, withholding shall be effected at the minimum statutory rates
by withholding Common Shares issuable in connection with the exercise of the
Option. The Participant acknowledges that the Company shall have the right to
deduct any taxes required to be withheld by law in connection with the delivery
of Common Shares issued in respect to the exercise of the Option from any
amounts payable by it to the Participant (including, without limitation, future
cash wages). The Participant acknowledges and agrees that amounts withheld by
the Company for taxes may be less than amounts actually owed for taxes by the
Participant in respect of the Award.
8.    Securities Laws: The Company may impose such restrictions, conditions or
limitations as it determines appropriate as to the timing and manner of any
resales by the Participant or other subsequent transfers by the Participant of
any Common Shares issued as a result of the exercise of the Option, including
without limitation (a) restrictions under an insider trading policy, and (b)
restrictions as to the use of a specified brokerage firm for such resales or
other transfers. Upon the acquisition of any

Page 4

--------------------------------------------------------------------------------



Common Shares pursuant to the exercise of the Option, the Participant will make
or enter into such written representations, warranties and agreements as the
Company may reasonably request in order to comply with applicable securities
laws or with this Agreement and the 2009 Plan. All accounts in which such Common
Shares are held or any certificates for Common Shares shall be subject to such
stop transfer orders and other restrictions as the Company may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange or quotation system upon which the
Common Shares are then listed or quoted, and any applicable federal or state
securities law, and the Company may cause a legend or legends to be put on any
such certificates (or other appropriate restrictions and/or notations to be
associated with any accounts in which such Common Shares are held) to make
appropriate reference to such restrictions.
9.    Non-Transferability of Award: The Option may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant otherwise than by will or by the laws of descent and distribution,
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company;
provided, that the Participant may designate a beneficiary, on a form provided
by the Company, to receive any portion of the Award payable hereunder following
the Participant’s death.
10.    Other Agreements: Subject to Sections 10(a) and 10(b) of this Agreement,
this Agreement and the 2009 Plan constitute the entire understanding between the
Participant and the Company regarding the Award, and any prior agreements,
commitments or negotiations concerning the Award are superseded.
(a)    The Participant acknowledges that as a condition to the receipt of the
Award, the Participant:
(1)    shall have delivered to the Company an executed copy of this Agreement;
(2)    shall be subject to the Company’s stock ownership guidelines, to the
extent applicable to the Participant;
(3)    shall be subject to policies and agreements adopted by the Company from
time to time, and applicable laws and regulations, requiring the repayment by
the Participant of incentive compensation under certain circumstances, without
any further act or deed or consent of the Participant; and
(4)    shall have delivered to the Company an executed copy of the Long-Term
Incentive Claw-Back Agreement (if a current version of such Long-Term Incentive
Claw-Back Agreement is not already on file, as determined by the Committee in
its sole discretion). For purposes hereof, “Long-Term Incentive Claw-Back
Agreement” means an agreement between the Company and the Participant associated
with the grant of long-term incentives of the Company, which contains terms,
conditions, restrictions and provisions regarding one or more of (i)
noncompetition by the Participant with the Company, and its customers and
clients; (ii) nonsolicitation and non-hiring by the Participant of the Company’s
employees, former employees or consultants; (iii) maintenance of confidentiality
of the Company’s and/or clients’ information, including intellectual property;
(iv) nondisparagement of the Company; and (v) such other matters deemed
necessary, desirable or appropriate by the Company for such an agreement in view
of the rights and benefits conveyed in connection with an award.
(b)    If the Participant is a non-resident of the U.S., there may be an
addendum containing special terms and conditions applicable to awards in the
Participant’s country. The

Page 5

--------------------------------------------------------------------------------



issuance of the Award to any such Participant is contingent upon the Participant
executing and returning any such addendum in the manner directed by the Company.
11.    Not a Contract for Employment; No Acquired Rights: Nothing in the 2009
Plan, this Agreement or any other instrument executed in connection with the
Award shall confer upon the Participant any right to continue in the Company's
employ or service nor limit in any way the Company's right to terminate the
Participant's employment at any time for any reason. The grant of Options
hereunder, and any future grant of awards to the Participant under the 2009
Plan, is entirely voluntary and at the complete and sole discretion of the
Company. Neither the grant of these Options nor any future grant of awards by
the Company shall be deemed to create any obligation to grant any further
awards, whether or not such a reservation is expressly stated at the time of
such grants. The Company has the right, at any time and for any reason, to
amend, suspend or terminate the 2009 Plan; provided, however, that no such
amendment, suspension, or termination shall adversely affect the Participant’s
rights hereunder.
12.    Severability: In the event that any provision of this Agreement is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of this Agreement shall not be affected except to the
extent necessary to reform or delete such illegal, invalid or unenforceable
provision.
13.    Further Assurances: Each party shall cooperate and take such action as
may be reasonably requested by either party hereto in order to carry out the
provisions and purposes of this Agreement.
14.    Binding Effect: The Award and this Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
15.    Electronic Delivery: By executing this Agreement, the Participant hereby
consents to the delivery of any and all information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws), in whole or in part, regarding the Company and its
subsidiaries, the 2009 Plan, and the Award via electronic mail, the Company’s or
a plan administrator’s web site, or other means of electronic delivery.
16.    Personal Data: By accepting the Award under this Agreement, the
Participant hereby consents to the Company’s use, dissemination and disclosure
of any information pertaining to the Participant that the Company determines to
be necessary or desirable for the implementation, administration and management
of the 2009 Plan.
17.    Governing Law: The Award and this Agreement shall be interpreted and
construed in accordance with the laws of the state of Delaware and applicable
federal law.
18.    Option Subject to Plan: By entering into this Agreement the Participant
agrees and acknowledges that the Participant has received and read a copy of the
2009 Plan and the 2009 Plan's prospectus. The Option and the Common Shares
issued upon exercise of such Option are subject to the 2009 Plan, which is
hereby incorporated by reference. In the event of any conflict between any term
or provision of this Agreement and a term or provision of the 2009 Plan, the
applicable terms and provisions of the 2009 Plan shall govern and prevail.
19.    Validity of Agreement: This Agreement shall be valid, binding and
effective upon the Company on the Grant Date. However, the Option granted
pursuant to this Agreement shall be forfeited by the Participant and this
Agreement shall have no force and effect if it is not duly executed by the
Participant and delivered to the Company on or before <<Validity Date>>.

Page 6

--------------------------------------------------------------------------------



20.    Headings: The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect.
21.    Definitions: The following terms shall have the following meanings for
purposes of this Agreement, notwithstanding any contrary definition in the Plan:
(a)    “Cause” means (i) the Participant's willful failure to perform the
Participant's duties to the Company (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of 30 days following
written notice by the Company to Participant of such failure, (ii) conviction
of, or a plea of nolo contendere to, (x) a felony under the laws of the United
States or any state thereof or any similar criminal act in a jurisdiction
outside the United States or (y) a crime involving moral turpitude, (iii) the
Participant's willful malfeasance or willful misconduct which is demonstrably
injurious to the Company or its affiliates, (iv) any act of fraud by the
Participant, (v) any material violation of the Company's business conduct
policy, (vi) any material violation of the Company's policies concerning
harassment or discrimination, (vii) the Participant's conduct that causes
material harm to the business reputation of the Company or its affiliates, or
(viii) the Participant's breach of any confidentiality, intellectual property,
non-competition or non-solicitation applicable to the Participant under the
Long-Term Incentive Claw-Back Agreement or any other agreement between the
Participant and the Company.
(b)    “Change in Control” of the Company shall mean, in accordance with
Treasury Regulation Section 1.409A-3(i)(5), any of the following:
(i)    any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total voting power of the stock of
the Company; or
(ii)    a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or
(iii)    any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to 50% or more of all of the assets of the Company
immediately prior to such acquisition or acquisitions.
(c)    “Disability” has the same meaning as “Disability” in the Celanese
Corporation 2008 Deferred Compensation Plan or such other meaning as determined
by the Committee in its sole discretion.
[(d)    “Retirement” of the Participant shall mean a voluntary separation from
service on or after the date when the Participant is both {55 years of age and
has ten years}2 of service with the Company, as determined by the Company in its
discretion based on payroll records. Retirement shall not include voluntary
separation from service in which the Company could have terminated the
Participant’s employment for Cause.]1


 
 
2 For the CEO, replace bracketed language with “60 years of age and has five
years”.




Page 7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Participant has also executed this
Agreement in duplicate.
 
 
CELANESE CORPORATION
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark C. Rohr
 
 
 
 
Chairman and Chief Executive Officer
 
 
 
 

This Agreement has been accepted and agreed to by the undersigned Participant.
 
 
PARTICIPANT
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 <<NAME>>

 
 
Employee ID: <<Personnel Number>>
 
 
 
 
 
 
Date:
 
 






Page 8

